Citation Nr: 1620617	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  09-36 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a low back disorder, to include as secondary to a bilateral knee condition

3.  Entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss for the period of time prior to May 29, 2012, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The case was previously before the Board in January 2012, when the issues remaining on appeal were remanded for examination and medical opinions.  The requested development has been completed.  


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints of, treatment for, or diagnosis of hypertension or back pain during service.  

2.  There was no diagnosis of hypertension or arthritis within the first year after separation from service.  

3.  The Veteran's current hypertension did not have its onset in service and is not otherwise the result of service.  

4.  The Veteran's current low back disorder did not have its onset in service, is not otherwise the result of service, and is not proximately due to or the result of any service-connected disability.  

5.  For the period of time prior to May 29, 2012, the Veteran's hearing acuity is Level II in the right ear and Level VII in the left ear.  

6.  For the period of time from May 29, 2012, the Veteran's hearing acuity is Level VI in the right ear and Level VII in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2015).  

3.  The criteria for a disability rating in excess of 10 percent for the period of time prior to May 29, 2012, and in excess of 20 percent thereafter, for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 
The Veteran has been provided the requisite notice with respect to his claims in a January 2009 letter, which was prior to the initial RO rating decision denying the benefit sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was provided additional notice in a March 2012 letter.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained available service treatment records; private medical records; VA examination reports, assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record, and the Veteran has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded several VA adequate examinations in conjunction with his claims for service connection and an increased rating.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Arthritis, and hypertension may be presumed to have been incurred during active military service if the disorder becomes manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection also is warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

A.  Hypertension

The Veteran claims service connection for hypertension.  He asserts that he was told he had elevated blood pressure readings during service.  

The Veteran's service treatment records do not reveal any instance of elevated blood pressure readings or any diagnosis of hypertension.  In May 1968, a separation examination of the Veteran was conducted.  Blood pressure readings were 120/86 and clinical evaluation of the Veteran's heart and vascular system was normal.  On the accompanying report of medical history, he answered "no" to the question which asked if he had a history of high or low blood pressure.  

Private medical records from the Veteran's family physician dated in April and May 2007 reveal diagnoses of hypertension which was being treated with medication.  

At the April 2011 hearing, the Veteran asserted that he was told that his blood pressure was "high" during his service.  He also stated that he was a medic during his service and has asserted that he has constantly checked his blood pressure and experienced symptoms associated with hypertension since that time.  While the record reflects that the Veteran was a medic during service, his assertions of experiencing symptoms of hypertension during service are not credible in light of his report of not experiencing such symptoms on the separation examination report of medical history.  

In October 2012, a VA examination of the Veteran was conducted.  The examiner indicated a diagnosis of hypertension with an initial date of diagnosis as 2007.  The examiner's medical opinion was that it was less likely than not that the Veteran's current hypertension was incurred in military service.  The examiner noted that there were no elevated blood pressure readings during service or within a year of discharge from service, and that the medical diagnosis was dated in 2007, almost 40 years after separation from service.  

The record reflects that the Veteran is currently diagnosed with hypertension and has been prescribed medication for such.  However, there is no persuasive evidence which reflects that the Veteran's hypertension had its onset in service or has been continuously disabling since his service or was diagnosed within his initial post-service year.  The Veteran's assertions of having symptoms of hypertension during service are not credible in light of his own reports on the medical history he provided on the  separation examination.  Accordingly, service connection for hypertension is not warranted and must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Low Back Disorder

The Veteran claims service connection for a low back disorder.  Most recently, he asserts that he has a low back disorder secondary to his service-connected knee disabilities.

The Veteran's service treatment records do not reveal any complaints of, treatment for, or diagnosis of, a back disorder, or back pain during service.  In May 1968, a separation examination of the Veteran was conducted.  Clinical evaluation of the Veteran's spine was normal.  On the accompanying report of medical history, he answered "no" to the question which asked if he had a history of recurrent back pain.  

Private medical records from the Veteran's family physician dated July 2007 reveal that he was treated for complaints of low back pain.  

At the April 2011, hearing, the Veteran asserted that his low back disorder was caused or aggravated by bilateral knee disorders.  

In October 2012, a VA examination of the Veteran was conducted.  The examiner indicated a diagnosis of degenerative joint disease (arthritis) of the lumbar spine.  The examiner's medical opinion was that it was less likely than not that the Veteran's current low back disorder was incurred during service or became manifest during the first year after service.  The examiner also stated that the Veteran's low back disorder was not caused or aggravated by the Veteran service-connected knee disorder.  The examiner specifically noted that there was no chronic gait abnormality resulting from the service-connected knee disability which would be necessary to have any effect on the Veteran's low back.  

The record reflects that the Veteran is currently diagnosed with degenerative joint disease of the lumbar spine.  However, there is no probative evidence which reflects that the Veteran's low back disorder is related to his service, has been continuously symptomatic since his service, or that arthritis was diagnosed within his initial post-service year.  The only probative medical opinion of record reveals that the Veteran's current low back disorder was not incurred in service, and was not caused or aggravated by any service-connected disability.  Accordingly, service connection for a low back disorder is not warranted and must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




III.  Increased Ratings for Hearing Loss

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Under Diagnostic Code 6100, evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85. 

The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the pure tone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  If the pure tone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

Service connection is in effect for bilateral hearing loss at a 10 percent disability rating effective since August 2007.  In December 2008, he filed a claim for an increased rating for his hearing loss.  

In January 2009 a VA audiology examination of the Veteran was conducted.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

1000
2000
3000
4000
RIGHT
25
50
60
70
LEFT
50
55
95
100

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 51 decibels in the right ear and 75 decibels in the left ear.  Speech recognition ability of 88 percent in the right ear and 64 percent in the left ear was noted, using the Maryland CNC word lists.  The above results do not reveal the presence of an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  Applying the above results to the Rating Schedule demonstrates Level II hearing acuity in the right ear, and Level VII hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these results to the Table VII chart, results in a 10 percent disability rating.  

In May 2012, the most recent VA audiology examination was conducted.  For functional impairment, the Veteran reported difficulty hearing and understanding normal conversations, the television, and over the telephone.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

1000
2000
3000
4000
RIGHT
30
65
60
75
LEFT
60
60
90
105

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 57.5 decibels in the right ear and 78.75 decibels in the left ear.  Speech recognition ability of 76 percent in the right ear and 72 percent in the left ear was noted, using the Maryland CNC word lists.  Applying the above results to the Rating Schedule, demonstrates a Level IV hearing acuity in the right ear and Level VI hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these results to the Table VII chart, results in a 20 percent disability rating.  

The above results reveal the presence of an exceptional pattern of hearing impairment in the left ear.  38 C.F.R. § 4.86 (a).  This results in the Veteran having level VII hearing in his left ear when the exceptional pattern of left ear hearing loss is considered.  See, 38 C.F.R. §§ 4.85 Table VIA; 4.86 (a).  However, applying these results of Level IV hearing and Level VII to the Table VII chart still results in a 20 percent disability rating.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  

The Board has considered the Veteran's regarding the severity of his service connected bilateral hearing loss.  These statements are considered competent evidence to report on factual matters of which there is first-hand knowledge, such as experiencing increased difficulty hearing and observations.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding increasing severity of his disability, these complaints were considered by the medical professionals that examined him and provided clinical findings.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after an audiometric evaluation is performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The audiometric evaluation requires medical expertise.  The Board finds the objective audiometric findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of audiometric examination evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, consideration of the Veteran's statements, and the medical conclusion the examiner reaches. 

The valid audiology test results reveal that for the period of time prior to May 29, 2012 the Veteran has Level II hearing in his right ear and Level VII hearing in his left ear, which warrants the assignment of a 10 percent disability rating.  From May 29, 2012 and thereafter, the has Level VI hearing in his right ear and Level VII hearing in his left ear which warrants the assignment of a 20 percent disability rating.   See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  There is no evidence that disability ratings in excess of those assigned are warranted for any period of time covered by the appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned staged-rating inadequate.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss, specifically, difficulty hearing, are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the ratings assigned.  The Veteran's service-connected hearing loss has been considered under the Rating Schedule's criteria for an exceptional pattern of hearing impairment, but such a pattern was not shown by the probative evidence of record, and therefore the Board finds that the available schedular criteria for this service-connected disability are adequate, and referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence during the appeal period is against the Veteran's claim for disability ratings in excess of those assigned for his service-connected bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Fenderson, 12 Vet. App. at 126).


ORDER

Service connection for hypertension is denied. 

Service connection for a low back conditionis denied.  

A disability rating in excess of 10 percent for service-connected bilateral hearing loss for the period of time prior to May 29, 2012, and in excess of 20 percent thereafter is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


